Tactical Entry and Rescue Multi-Tool
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show .
The closest prior art of record is United States Patent Application Orine (US 20160023345 A1) which discloses a tool with hammer end and pry end, where tool has t shaped channel that connects a second tool using a slot located on the side of  the second tool. United States Patent Hillman (US 606547 A) which discloses a combination tool with a slot in the handle that has a second tool connected through that slot via a pin connection to allow the combination tool to act as wire cutters.  United States Patent Application Walker et al. (US 20130139325 A1) which discloses a combination mallet and ax tool, where the mallet has an opening that allows the axe to be stowed in the mallet by having the ax enter through an opening of the mallet through the bottom of the axe, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior to incorporate a bottom end including a breaching wedge element angled and extending away from said shaft, said breaching wedge adapted to insert into a T-shaped slot of a second tactical entry multi, and connect said second tactical entry tool so as to create leverage multiplication  Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see page 6, filed 12-20-2021, with respect to independent claims have been fully considered and are persuasive. The rejections of claims 1, 7, 9 and their dependent claims has been withdrawn for the reasons stated above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723